DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, information disclosure statements (IDS) have been filed on 01/27/2021 and on 03/21/2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Becker (U.S. Pat. Pub. No. 20190063488 A1).
Regarding claim 1, Becker teaches an immobility system for a free-fall environment, comprising:
an immobility device (12), comprising:
at least one suction cup (10) configured to engage the immobility device to a surface [24/intended use];
a valve [para. 0058] that, when activated, results in release of the at least one suction cup from engagement with the surface; and
a remote controller (42) spaced apart from the valve, configured to selectably transmit an activation signal to the valve.
Regarding claim 12, Becker teaches an immobility device, comprising:
at least one suction cup (10) configured to engage the immobility device to a surface [24/intended use];
a valve [0058] that, when activated, results in release of the at least one suction cup (10) from engagement with the surface; and
a receiver (42) configured to receive an activation signal and activate the valve.
Alternatively, claim 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Becker (U.S. Pat. Pub. No. 20190063488 A1).
Regarding claim 12, WO ‘893 teaches an immobility device, comprising:
at least one suction cup (2) configured to engage the immobility device to a surface [intended use];
a valve (5) that, when activated, results in release of the at least one suction cup (10) from engagement with the surface; and
a receiver (8 or top surface of 8) configured to receive an activation signal and activate the valve (see note below).
Note: The Examiner has interpreted the term “signal” as “a gesture, or action”
See e.g. 

    PNG
    media_image1.png
    471
    780
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pat. Pub. No. 20190063488 A1).
Regarding claims 5-6, Becker teaches a receiver (40) disposed at the immobility device and operably connected to the valve [0058]; and
a transmitter (transmitter of 42) disposed in the remote controller and wirelessly connected to the receiver; wherein the receiver receives the activation signal from the transmitter and activates operation of the valve. Becker does not explicitly teach the transmitter. However, the Examiner takes the official notice that remote controls are old and well known in the art to comprise the transmitter that is wirelessly connected to the receiver using the Bluetooth technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Becker having the transmitter that communicate with the receiver via Bluetooth. The motivation would have been to provide a reliable wireless connection. 
Alternatively, claims 1 and 12 are rejected under 35 U.S.C. 103 as being obvious over WO ‘893 (Foreign Pat. No. WO2009079893A1) in view of Becker (U.S. Pat. Pub. No. 20190063488 A1).
Regarding claim 1, WO ‘893 teaches an immobility system for a free-fall environment, comprising: an immobility device (1), comprising:
at least one suction cup (2) configured to engage the immobility device to a surface [intended use];
a valve (5) that, when activated, results in release of the at least one suction cup from engagement with the surface. 	However, WO ‘893 does not explicitly teach the remote controller. 	Becker teaches a remote controller (42) spaced apart from the valve, configured to selectably transmit an activation signal to the valve.
WO ‘893 and Becker are analogous because they are from a similar problem solving area e.g. providing a suction cup for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of WO ‘893 having the remote control. The motivation would have been to facilitate the use of the device and as well as to automate the manual activity. Therefore, it would have been obvious to modify WO ‘893 as specified in claim 1.
Regarding claim 12, WO ‘893 teaches an immobility device, comprising:
at least one suction cup (2) configured to engage the immobility device to a surface [intended use];
a valve (5) that, when activated, results in release of the at least one suction cup (10) from engagement with the surface; and
WO ‘893 teaches a receiver as noted above. However, assuming arguendo that the WO ‘893 is not taught by reference WO ‘893. Becker teaches a receiver (42) configured to receive an activation signal and activate the valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of WO ‘893 having the receiver as disclosed by Becker. The motivation would have been to facilitate the use of the device and as well as to automate the manual activity. Therefore, it would have been obvious to modify WO ‘893 as specified in claim 12.
Regarding claims 7 and 17, the immobility device (1) is a shoe.
Regarding claims 8 and 18, WO ‘893 teaches the at least one suction cup is disposed at a sole of the shoe (1).
Regarding claims 9 and 19, WO ‘893 teaches the at least one suction cup is connected to an air inlet via at least one air passage (3) extending through the sole.
Regarding claim 16, WO ‘893 as modified teaches the receiver (42) receives the activation signal wirelessly.
Alternatively, claims 1 and 12 are rejected under 35 U.S.C. 103 as being obvious over Jones (U.S. Pat. No. 1634196) in view of Becker (U.S. Pat. Pub. No. 20190063488 A1).
Regarding claim 1, Jones teaches an immobility system for a free-fall environment, comprising:
an immobility device (24), comprising:
at least one suction cup (26) configured to engage the immobility device to a surface [intended use];
However, Jones does not explicitly teach the valve and the remote control.
Becker teaches a valve [para. 0058] that, when activated, results in release of the at least one suction cup from engagement with the surface; and a remote controller (42) spaced apart from the valve, configured to selectably transmit an activation signal to the valve.
Jones  and Becker are analogous because they are from a similar problem solving area e.g. providing a suction cup for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Jones having the valve and the remote control. The motivation would have been to facilitate the use of the device and as well as to automate the manual activity.
Regarding claim 12, Jones teaches an immobility device, comprising:
at least one suction cup (26) configured to engage the immobility device (24) to a surface [intended use];
a valve [0058] that, when activated, results in release of the at least one suction cup (10) from engagement with the surface; and
a receiver (42) configured to receive an activation signal and activate the valve.
However, Jones does not explicitly teach the valve and the transmitter.
Becker teaches a valve [para. 0058] and the transmitter (42) configured to receive an activation signal and activate the valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Jones having the valve and the transmitter. The motivation would have been to facilitate the use of the device and as well as to automate the manual activity.
Regarding claims 10 and 20, Jones as modified teaches the immobility device (24) is one of an arm sleeve or a knee sleeve.
Allowable Subject Matter
Claims 2-4, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631